Citation Nr: 0110640	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs non-service connected disability pension benefits. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had confirmed recognized guerilla service from 
May 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
The Board notes that the appellant requested a Travel Board 
hearing in his July 2000 substantive appeal.  However, in 
correspondence received in August 2000, the appellant 
withdrew that request.  Therefore, no such hearing has been 
scheduled.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The service department confirms that the appellant had 
recognized guerilla service from May 1945 to September 1945.

3.  The appellant does not have qualifying active service for 
purposes of entitlement to VA pension benefits.
  

CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability 
pension benefits is not established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 
U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
has notified the appellant through its April 2000 statement 
of the case as to the necessary requirements for his claim.  
Moreover, inasmuch as the law is dispositive in this case, as 
discussed below, there is no reasonable basis for providing 
the appellant with assistance in developing evidence.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A non-service connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies income and net 
worth requirements.  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.3(a)(3).  A veteran is a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for benefits as specified.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000).  Those 
specified benefits do not include non-service connected 
disability pension benefits. Id.  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   

In this case, the appellant submitted a Certification dated 
in August 1999 from the Armed Forced of the Philippines, 
Office of the Adjutant General, in support of his claim.  The 
Certification stated that the appellant had recognized 
guerilla service from May 1943 to June 1946.  Pursuant to 
38 C.F.R. § 3.203(c), the RO requested verification of the 
appellant's service from the service department in February 
2000.  The April 2000 response from the U.S. Army Reserve 
Personnel Center (ARPERCEN) verified that the appellant had 
recognized guerrilla service from May 1945 to September 1945.  
This finding is binding on VA.  Spencer, 13 Vet. App. at 380.      

However, the appellant's alleged and confirmed service, which 
differs only in duration, is recognized guerrilla service.  
Such service does not constitute active military, naval, or 
air service for purposes of establishing the appellant as a 
veteran with entitlement to non-service connected disability 
pension.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. §§ 3.1(d), 
3.3(a)(3).  Therefore, under the law, the appellant has no 
basic eligibility to VA non-service connection pension 
benefits.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to comment on the actual quality of the appellant's 
service.  However, the Board's actions are bound by the 
applicable law and regulations as written and has no power to 
grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  


ORDER

Basic eligibility for entitlement to VA non-service connected 
disability pension benefits is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

